PER CURIAM.
From 1953 to 1957 appellant’s apartment building was taxed by the City of Anchorage on the basis of the true and full value of the building, less a deduction of 20% of such value. In 1958 and 1959 the city assessor disallowed the 20% deduction, which resulted in an increase in taxes for those years. Appellant paid the additional taxes under protest and then brought this action to recover them back, claiming that they had been invalidly assessed. The superior court held in favor of the City, and appellant brought this appeal.
The trial judge found that during the years 1953 through 1957 the City had allowed the 20% deduction from full value in taxing appellant’s apartment building and other similar property; and that such allowance had been made as a matter of policy, although it was not clear from the evidence what the basis for the policy was. The judge also found that during the years in question the Anchorage City Code required that all taxable property be assessed at its true and full value, and that there was no statute or ordinance which permitted the tax exemption that had been afforded appellant by reason of the 20% deduction from the assessed value of its property. The judge found further that no evidence was presented by appellant to show that the valuation of its property in 1958 and 1959 was discriminatory or not fair and equitable, and that appellant’s only complaint was that it did not receive the 20% deduction which had been allowed in prior years. The judge concluded that the fact that appellant had been given a gratuitous exemption during the years preceding 1958 was not sufficient to show that the assessments for 1958 and 1959 were invalid.
The trial judge’s findings and conclusion were correct. The judgment is affirmed.